Per Curiauí.
The legislature has repealed the law granting reviews of right, because of the temptation it afforded to the crime of perjury; but for the advancement of justice it has referred the same subject to the general discretion of this Court. In the exercise of this discretion the Court will endeavor on the one hand to prevent the mischiefs which existed under the old law, and on the other to preserve in all its purity the trial by jury.
It is alleged by the petitioner that the trial of his cause was not a fair one, because one of the jurors entertained feelings of hostility against him, resulting from supposed injuries which the petitioner had oifered him. How far this fact, if unexplained, might go, it is not necessary now to determine; yet of itself it might probably induce the Court to send the cause to another jury. But it seems to have been as well known to the petitioner before the trial, as now; and if he would object to the juror for this cause, the objection should have been taken at the trial. Not being taken then, it is waived.
It is also stated by the petitioner, that the juror had formed and expressed an opinion unfavorable to his cause. But this is explained in a satisfactory manner by the juror himself, who is very properly called for this purpose. Indeed whenever the verdict is impeached for any cause of this sort, the jurors implicated ought to he permitted to explain. Here the juror had heard much conversation respecting the cause, and upon the state*94ments made by the different parties, if they should prove to be true, he anticipated a certain result. But of the truth of these statements he does not seem to have entertained any distinct opinion, much less to have formed any judgment of the merits of the cause, or to have attempted to weigh them. It does not appear therefore that he stood any otherwise than indifferent between the parties.
As to the other ground stated in the petition, it cannot be sustained. It is not the practice of this Court to grant a review on petition, where the object is merely to impeach the credibility of a witness who testified at the trial.
Petition dismissed, without costs»